Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW CONTINUATION APPLICATION filed December 23, 2021 for the patent application 17/560,941.

Status of Claims

2.	Claims 1-20 are presented for examination in this office action. 

Double Patenting
3.	Claims 1-20 of this application conflicts with claims 1-19 of U. S. Patent No. 11,221,615 (Application Number: 16/181647). 
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U. S. Patent No. 11,221,615.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the corresponding patent claims.
Claims of this instant application
Claims of Patent Number: 11,221,615
1. A heating, ventilation, and air conditioning (HVAC) system comprising: HVAC equipment; and a control device including a processor configured to execute computer executable components to cause the control device to at least: detect a fault condition of the HVAC equipment; and automatically as a direct result thereof, adjust operation of the HVAC equipment to achieve a discomfort setting of the HVAC equipment that is different from a previous comfort setting, in order to drive occupant awareness of the fault condition.
1. A system, comprising: a memory configured to store computer executable components; a processor configured to access the memory, and execute the computer executable components to cause the system to at least: determine an environment control (EC) system has a fault condition; and automatically as a direct result thereof, drive occupant awareness of the fault condition, including the system caused to: determine a discomfort setting for the EC system that, when effected in an environment controlled by the EC system, is determined to cause discomfort to an occupant of the environment; instruct the EC system to maintain the discomfort setting; and instruct a user interface of the EC system to present an indication of the fault condition.



Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have claims 1-20 of the instant application be disclosed by claims 1-19 of U. S. Patent No. 11,221,615.  Claims 1-20 of the instant application therefore are not patently distinct from the claims of U. S. Patent No. 11,221,615 and as such is unpatentable for obviousness-type double patenting.  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Gillette et al. (U.S. Publication Number: 2018/0266718).
As to independent claim 1, Gillette discloses a heating, ventilation, and air conditioning (HVAC) system comprising: 
HVAC equipment (e.g., improved control of a building or home's heating, ventilating, and air conditioning HVAC system through occupancy detection) (see Paragraph [0002]); and 
a control device including a processor configured to execute computer executable components to cause the control device to at least (see Figures): 
detect a fault condition of the HVAC equipment (e.g., FIG. 21, thermostat 600 may be able to detect faults in or receive messages reporting faults from connected equipment) (see Paragraph [0135]); and 
automatically as a direct result thereof, adjust operation of the HVAC equipment to achieve a discomfort setting of the HVAC equipment that is different from a previous comfort setting, in order to drive occupant awareness of the fault condition (e.g., Thermostat 600 may adjust control algorithms based on a user's indicated preference for comfort or efficiency) (see Paragraph [0225]).  
As to independent claim 8, Gillette discloses a control device for a heating, ventilation, and air conditioning (HVAC) system that includes HVAC equipment, the control device comprising: 
a memory configured to store computer executable components (e.g., improved control of a building or home's heating, ventilating, and air conditioning HVAC system through occupancy detection) (see Paragraph [0002]); 
a processor configured to access the memory, and execute the computer executable components to cause the control device to at least (see Figures): 
detect a fault condition of the HVAC equipment; and 
automatically as a direct result thereof, determine a discomfort setting of the HVAC equipment that, when effected in an environment controlled by the HVAC system, is determined to cause discomfort to an occupant of the environment (e.g., FIG. 21, thermostat 600 may be able to detect faults in or receive messages reporting faults from connected equipment) (see Paragraph [0135]); and 
adjust operation of the HVAC equipment to achieve the discomfort setting, in order to drive occupant awareness of the fault condition (e.g., Thermostat 600 may adjust control algorithms based on a user's indicated preference for comfort or efficiency) (see Paragraph [0225]).  
As to independent claim 15, Gillette discloses a method of operating a heating, ventilation, and air conditioning (HVAC) system that includes HVAC equipment and a control device, the method comprising the control device: 
detecting a fault condition of the HVAC equipment (e.g., FIG. 21, thermostat 600 may be able to detect faults in or receive messages reporting faults from connected equipment) (see Paragraph [0135]); and 
automatically as a direct result thereof, adjusting operation of the HVAC equipment to achieve a discomfort setting of the HVAC equipment that is different from a previous comfort setting, in order to drive occupant awareness of the fault condition (e.g., Thermostat 600 may adjust control algorithms based on a user's indicated preference for comfort or efficiency) (see Paragraph [0225]).  
As to dependent claim 2, Gillette teaches the HVAC system of claim 1, wherein the HVAC system further comprises a user interface configured to present an indication of the fault condition (e.g., when a fault is detected, thermostat 600 may alert users by sending a prompt to the users' devices) (see Paragraph [0135]).  
As to dependent claim 3, Gillette teaches the HVAC system of claim 2, wherein the user interface is further configured to present an indication of potential consequences of continued operation of the HVAC equipment without service to address the fault condition (e.g., Thermostat 600 may be able to show a user the efficiency or comfort consequences of their commands) (see Paragraph [0159]).  
As to dependent claim 4, Gillette teaches the HVAC system of claim 1, wherein the control device is caused to detect the fault condition in response to a determination that continued operation of the HVAC equipment will likely cause damage to the HVAC equipment (e.g., specific instructions may be changing air filters, checking for blocked duct pipes, closing windows or curtains in certain rooms, and/or any other method that can be used to prevent the HVAC system from becoming damaged and/or using excessive amounts of energy) (see Paragraph [0176]). 
As to dependent claim 5, Gillette teaches the HVAC system of claim 1, wherein the processor is configured to execute the computer executable components to cause the control device to further determine the discomfort setting based on a determination that the discomfort setting will reduce operational stress of a component of the HVAC equipment that is subject to the fault condition (e.g., if a system is already at its limit when a user tries to command the system to move farther in the direction of the extreme, thermostat 600 may display a notification on display 802 to inform the user that the system is already at its limit, and that their request cannot be fulfilled under the current conditions) (see Paragraph [0158]).  
As to dependent claim 6, Gillette teaches the HVAC system of claim 1, wherein the processor is configured to execute the computer executable components to cause the control device to further determine the discomfort setting based on a determined level of severity of the fault condition, or a defined variance from the previous comfort setting (e.g., thermostat 600 may analyze data from the past month and report that Jill has been using 20% more energy by setting the compressor to run in stage 3 instead of stage 2; this increase in energy over the 10 days the system has been at stage 3 has resulted in a net increase of $5 over Jill's standard energy bill; with this information, Jill may decide whether she prefers efficiency or comfort, and adjust or not her usage accordingly) (see Paragraph [0194]).  
As to dependent claim 7, Gillette teaches the HVAC system of claim 6, wherein the control device is caused to determine the discomfort setting based on the defined variance from the previous comfort setting, and the defined variance is updated in increments as a function of time, resulting in the discomfort setting determined to cause increasing levels of discomfort over time (e.g., thermostat 600 may estimate that the air filter will need to be replaced in 10 days due to records that it had last been replaced 40 days ago during a service call, and that the system is operating at high capacity because it is summer) (see Paragraph [0198]).  
As to dependent claim 9, Gillette teaches the control device of claim 8, wherein the processor is configured to execute the computer executable components to cause the control device to further instruct a user interface to present an indication of the fault condition (e.g., when a fault is detected, thermostat 600 may alert users by sending a prompt to the users' devices) (see Paragraph [0135]).  
As to dependent claim 10, Gillette teaches the control device of claim 9, wherein the control device is caused to instruct the user interface to further present an indication of potential consequences of continued operation of the HVAC equipment without service to address the fault condition (e.g., Thermostat 600 may be able to show a user the efficiency or comfort consequences of their commands) (see Paragraph [0159]).  
As to dependent claim 11, Gillette teaches the control device of claim 8, wherein the control device is caused to detect the fault condition in response to a determination that continued operation of the HVAC equipment will likely cause damage to the HVAC equipment (e.g., specific instructions may be changing air filters, checking for blocked duct pipes, closing windows or curtains in certain rooms, and/or any other method that can be used to prevent the HVAC system from becoming damaged and/or using excessive amounts of energy) (see Paragraph [0176]).  
As to dependent claim 12, Gillette teaches the control device of claim 8, wherein the control device is caused to determine the discomfort setting based on a determination that the discomfort setting will reduce operational stress of a component of the HVAC equipment that is subject to the fault condition (e.g., if a system is already at its limit when a user tries to command the system to move farther in the direction of the extreme, thermostat 600 may display a notification on display 802 to inform the user that the system is already at its limit, and that their request cannot be fulfilled under the current conditions) (see Paragraph [0158]).  
As to dependent claim 13, Gillette teaches the control device of claim 8, wherein the control device is caused to determine the discomfort setting based on a determined level of severity of the fault condition, or a defined variance from a previous comfort setting (e.g., thermostat 600 may analyze data from the past month and report that Jill has been using 20% more energy by setting the compressor to run in stage 3 instead of stage 2; this increase in energy over the 10 days the system has been at stage 3 has resulted in a net increase of $5 over Jill's standard energy bill; with this information, Jill may decide whether she prefers efficiency or comfort, and adjust or not her usage accordingly) (see Paragraph [0194]).  
As to dependent claim 14, Gillette teaches the control device of claim 13, wherein the control device is caused to determine the discomfort setting based on the defined variance from the previous comfort setting, and the defined variance is updated in increments as a function of time, resulting in the discomfort setting determined to cause increasing levels of discomfort over time (e.g., thermostat 600 may estimate that the air filter will need to be replaced in 10 days due to records that it had last been replaced 40 days ago during a service call, and that the system is operating at high capacity because it is summer) (see Paragraph [0198]).  
As to dependent claim 16, Gillette teaches the method of claim 15, wherein the method further comprises a user interface presenting an indication of the fault condition (e.g., when a fault is detected, thermostat 600 may alert users by sending a prompt to the users' devices) (see Paragraph [0135]).  
As to dependent claim 17, Gillette teaches the method of claim 16, wherein the method further comprises the user interface further presenting an indication of potential consequences of continued operation of the HVAC equipment without service to address the fault condition (e.g., Thermostat 600 may be able to show a user the efficiency or comfort consequences of their commands) (see Paragraph [0159]).  
As to dependent claim 18, Gillette teaches the method of claim 15, wherein the fault condition is detected in response to a determination that continued operation of the HVAC equipment will likely cause damage to the HVAC equipment (e.g., specific instructions may be changing air filters, checking for blocked duct pipes, closing windows or curtains in certain rooms, and/or any other method that can be used to prevent the HVAC system from becoming damaged and/or using excessive amounts of energy) (see Paragraph [0176]).  
As to dependent claim 19, Gillette teaches the method of claim 15, wherein the method further comprises determining the discomfort setting based on a determination that the discomfort setting will reduce operational stress of a component of the HVAC equipment that is subject to the fault condition (e.g., if a system is already at its limit when a user tries to command the system to move farther in the direction of the extreme, thermostat 600 may display a notification on display 802 to inform the user that the system is already at its limit, and that their request cannot be fulfilled under the current conditions) (see Paragraph [0158]).  
As to dependent claim 20, Gillette teaches the method of claim 15, wherein the method further comprises determining the discomfort setting based on a determined level of severity of the fault condition, or a defined variance from the previous comfort setting (e.g., thermostat 600 may analyze data from the past month and report that Jill has been using 20% more energy by setting the compressor to run in stage 3 instead of stage 2; this increase in energy over the 10 days the system has been at stage 3 has resulted in a net increase of $5 over Jill's standard energy bill; with this information, Jill may decide whether she prefers efficiency or comfort, and adjust or not her usage accordingly) (see Paragraph [0194]).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Delgoshaei et al. (U.S. Publication Number: 2019/0024920) teaches HVAC system detecting user discomfort.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tejal Gami/
Primary Patent Examiner, Art Unit 2117